DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the amendment filed August 12, 2021.  Claims 20, 22, and 23 are amended, and claim 21 is canceled.  Claims 20 and 22-39 are pending and addressed below.
Allowable Subject Matter
Claims 20 and 22-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, the prior art does not teach or suggest, in the context of the claims, a surgical system wherein a controller is configured to determine the amount of corrective force applied to the rod during translation of the cutting element.
Regarding claim 31, the prior art does not teach or suggest, in the context of the claims, a surgical system comprising a process configured to execute stored a stored process to determine the force to be applied to the surgical tool during translation of the cutting element along the end effector.
Regarding claim 37, the prior art does not teach or suggest, in the context of the claims, a surgical method comprising the steps of articulating the end effector, translating the cutting element along the end effector causing the end effector to experience a torque force, and during translation, delivering a corrective force to the surgical tool that counteracts the torque force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771